It appearing to the court that on April 21, 1925 112 Ohio St. 421], demurrer to the petition herein was overruled and defendant given 30 days to plead; and it further appearing that defendant does not desire to plead further and suggests that final judgment be rendered, it is ordered and adjudged that the orders of the said Industrial Commission of Ohio referred to in the petition be vacated and set aside.
Orders vacated and final judgment for plaintiff.
MARSHALL, C.J., JONES, MATTHIAS. DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 709